Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-28-2019 under new application, which have been placed of record in the file. Claims 1-23 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-28-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
infrared detector, configured to restrict the field of detection  
in claims 1, 4, 13 and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachid M Almesh (US 20140078318 A1).

Regarding Claim 1, Rachid M Almesh (US 20140078318 A1) suggests an apparatus for detecting and recognizing a gesture provided by an object (please see page 2, paragraph 37), comprising: an infrared emitter (pages 2, 3, paragraphs 37, 38, 44)  for emitting infrared signals to be at least partially reflected the object (pages 2, 3, paragraphs 37,38, 44); an infrared detector for detecting intensity of the infrared signals reflected by the object moving along an axis (pages 2, paragraphs 37, 38, suggest the object moving in a three dimensional space along a axis, central transmission axis), infrared emitter (page 3, paragraph 44, suggests a photo-LED being an infrared emitter)  and said infrared detector generating a field of detection (page 6 paragraphs 60-64 suggest defining infrared detector generating a field of detection); a processor associated with the infrared detector for quantizing the intensity of said the infrared signals within a measurement cycle into a signal intensity profile (please see page2 , paragraph 38, suggests The infrared measured signals is divided into measured signal 
However, Rachid M Almesh (US 20140078318 A1) fails to disclose detecting intensity of the infrared signal via the infrared detector for quantizing the intensity of the infrared signal.

Thus it would obvious to one ordinary skill in the art to accommodate teaching of infrared measured signals is divided into measured signal sets, with each set corresponding to intensity values over time as detecting by prior art of Rachid M Almesh (US 20140078318 A1) as intensity of the infrared signal via the infrared detector for quantizing (the number of possible values of (a quantity) intensity of the infrared signal) the intensity of the infrared signal 

Regarding Claim 2, Rachid M Almesh (US 20140078318 A1) suggests the field of detection is truncated, along at least one of the first axis and the second axis, by adjusting means (please see pages 11, 12, 23, paragraphs 93-100, 178, suggests restrict the field of detection or truncating by determining the requirement of threshold met distance wise).



Regarding Claim 4, Rachid M Almesh (US 20140078318 A1) suggests adjusting means is configured to further alter the field of detection such that the object moving along the second axis in a first direction generates a signal intensity profile distinguishable from a signal intensity profile resulting from the moving object moving along the second axis in a second direction opposite to the first direction (pages 2, 7, 8, 17,  23, paragraphs 37-39,  68-71, 135-137, 178 suggests adjustment od distances, generating intensity profile distinguishable resulting from a the object moving in a different axis).

Regarding Claim 5, Rachid M Almesh (US 20140078318 A1) suggests adjusting means comprises a pair of parallel walls, and infrared emitter and infrared receiver detector are positioned between said parallel walls (please see figure 3-5, pages 5, 8, 9, paragraphs 58, 75)

Regarding Claim 6, Rachid M Almesh (US 20140078318 A1) suggests parallel walls have different heights (please see figure 3-5, pages 5, 8, 9, paragraphs 58, 75)



Regarding Claim 8, Rachid M Almesh (US 20140078318 A1) suggests a surface of light guide has a surface facing infrared emitter or infrared receiver is detector and angled such that the field of detection is skewed to one side  (pages 4, 5, 9, paragraphs 53, 62, 83, 84 suggests the sensing assembly is mounted to an electronic device in a tiltable, rotational, or translatable manner to allow for tilting, rotation and/or translation of the sensing assembly relative to the remainder of the electronic device).

Regarding Claim 9, Rachid M Almesh (US 20140078318 A1) suggests light guide is positioned immediately above infrared emitter and infrared detector (please see figure 3-5, items 352, 354, 356, 360, pages 5, 8, 9, paragraphs 58, 75).

Regarding Claim 10, Rachid M Almesh (US 20140078318 A1) suggests infrared emitter and infrared detector are a transceiver (please see pages 2, 6, 12, 13, paragraphs 38, 39, 66, 102 suggesting infrared emitter and infrared detector)



Regarding Claim 12, Rachid M Almesh (US 20140078318 A1) suggests blockage has a lower height than said adjusting means (please see figure 3-5, pages 5, 7, 8, 9, paragraphs 58, 69-75, 82 suggests walls are pyramid shape the height do vary along the slope ).

Regarding Claim 13, Rachid M Almesh (US 20140078318 A1) suggests an apparatus for detecting and recognizing a gesture provided by an object (page 2, paragraphs 37-39 for detecting and recognizing a gesture provided by an object), comprising: infrared emitters, comprising at least a first infrared emitter and a second infrared emitter (please see figures 3-5, items # 352, 354, 356, 360, pages 5, 8, 9, paragraphs 58, 75) for emitting infrared signals to be at least partially reflected by the object (pages 2, 3, paragraphs 37,38, 44); an infrared detector, positioned in between first infrared emitter and second infrared emitter (please see figures 3-5, pages 5, 9, 9, paragraphs 58, 75), for detecting intensity of the infrared signals reflected by a the object moving along an axis (pages 2, paragraphs 37, 38, suggest the object moving in a three dimensional space along a axis, central transmission axis), infrared emitter (page 3, paragraph 44, 
However, Rachid M Almesh (US 20140078318 A1) fails to disclose detecting intensity of the infrared signal via the infrared detector for quantizing the intensity of the infrared signal.
However, prior art of Rachid M Almesh (US 20140078318 A1) does disclose the infrared measured signals is divided into measured signal sets, with each set corresponding to intensity values over time (over multiple time periods); these sets can be analyzed to determine corresponding locations of the external object at multiple points in time and to detect predetermined patterns of movement so as to identify the gesture (pages 2, paragraphs 37-39). Further Examiner maintains  detecting intensity of the infrared signal via the infrared detector for quantizing the intensity of the infrared signal is well known to one ordinary skill in the art as disclosed by prior art of Yong Liu (CN 10907489 B) disclosure; please see abstract).
Thus it would obvious to one ordinary skill in the art to accommodate teaching of infrared measured signals is divided into measured signal sets, with each set corresponding to intensity values over time as detecting by prior art of Rachid M Almesh (US 20140078318 A1) as intensity of the infrared signal via the infrared detector for quantizing (the number of possible values of (a quantity) intensity of the infrared signal) the intensity of the infrared signal 





Regarding Claim 15, Rachid M Almesh (US 20140078318 A1) suggests the field of detection is asymmetrical along the second axis (please see pages 7, 8, 11, 12, 17, 23, paragraphs 68-71, 93-100, 135, 136, 178, suggests moving object along an vertical axis asymmetrically).

 Regarding Claim 16, Rachid M Almesh (US 20140078318 A1) suggests adjusting means is further configured to restrict the field of detection such that the object moving along said the second axis in a first direction generates a signal intensity profile distinguishable from a signal intensity profile by resulting from the said moving object moving along the second axis in a second direction(pages 2, 7, 8, 17, 23, paragraphs 37-39,  68-71, 135-137, 178 suggests adjustment od distances, generating intensity profile distinguishable resulting from a the object moving in a different or vertical axis axis).

Regarding Claim 17, Rachid M Almesh (US 20140078318 A1) suggests adjusting means comprises a pair of parallel walls, and said first infrared emitter and 

Regarding Claim 18, Rachid M Almesh (US 20140078318 A1) suggests parallel walls have different heights (please see figure 3-5, pages 5, 8, 9, paragraphs 58, 75 the walls have pyramid shape they very in heights)

Regarding Claim 19, Rachid M Almesh (US 20140078318 A1) suggests adjusting means comprises a light guide positioned above said infrared emitters and said infrared detector, and said light guide comprises at least one pair of opposing non-reflective principal sides (pages 4, 5, 10, paragraphs 53, 58, 80 suggesting non-reflective waveguide directing light emitted and reflected)

Regarding Claim 20, Rachid M Almesh (US 20140078318 A1) suggests light guide includes a surface facing said infrared emitters or said infrared detector and angled such that the field of detection is skewed to one side (pages 4, 5, 9, paragraphs 53, 62, 82-84 suggests the sensing assembly is mounted to an electronic device in a tiltable, rotational, or translatable manner to allow for tilting, rotation and/or translation of the sensing assembly relative to the remainder of the electronic device).

Regarding Claim 21, Rachid M Almesh (US 20140078318 A1) suggests light guide is positioned immediately above said infrared emitters and infrared detector (please see figure 3-5, items 352, 354, 356, 360, pages 5, 8, 9, paragraphs 58, 75).


Regarding Claim 22, Rachid M Almesh (US 20140078318 A1) suggests a blockage isolating said infrared detector within said adjusting means for minimizing cross talking between said infrared emitter and said infrared detector (please see figure 3-5, pages 5, 7, 8, 9, paragraphs 58, 69-75, 82, suggests a blockage isolating infrared detector within adjusting means for minimizing cross talking between infrared emitter and infrared detector).

Regarding Claim 23, Rachid M Almesh (US 20140078318 A1) suggests blockage has a lower height than said adjusting means (please see figure 3-5, pages 5, 7, 8, 9, paragraphs 58, 69-75, 82, please notice the walls are pyramid shape and walls height do vary on slopes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review all the cited prior arts on USPTO 892’s.
Please see prior art of MARLIA Marco (US 20200232262 A1) disclosure; pages 4-6, 8, 9, paragraphs 38, 45, 46, 54, 56.
Please also see Clarence Wheeler (US 20180289114 A1) disclosure; pages 3, 4, paragraph 20.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached on Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-27-2021